Citation Nr: 0024957	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  94-20 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for ichthyosis due to 
herbicide exposure.

2.  Entitlement to service connection for skin cancer due to 
herbicide exposure.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder, other than post-traumatic stress disorder (PTSD).

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a 
cerebral concussion.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran had active service from April 1970 to February 
1975.

The instant appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Waco, Texas, which denied claims for service connection for 
ichthyosis and skin cancer due to herbicide exposure and also 
denied claims to reopen claims for service connection for a 
psychiatric disorder other than PTSD and residuals of a 
concussion.

In an April 1997 decision, the Board of Veterans' Appeals 
(Board), in part, determined that well-grounded claims for 
ichthyosis and skin cancer due to herbicide exposure had not 
been submitted and that new and material evidence had not 
been submitted to reopen claims for service connection for a 
psychiatric disorder other than PTSD and residuals of a 
concussion.  The veteran appealed the April 1997 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a June 1999 memorandum decision, the 
Court found that well-grounded claims for ichthyosis and skin 
cancer had been submitted, and the Court vacated and remanded 
the claims back to the Board for adjudication on the question 
of direct service connection based upon continuity of 
symptomatology.  The Court's well-grounded determination 
constitutes the law of the case for the instant appeal; thus, 
as regards the skin disorder claims, the Board will proceed 
directly to a consideration of the fulfillment of the duty to 
assist in compliance with the Court's decision.

The Court vacated and remanded the claims to reopen claims 
for service connection for a psychiatric disorder other than 
PTSD and residuals of a concussion.  It found that 
redetermination of the reopening issue as regards those 
claims was necessary in light of its determination that the 
verity of a 1988 VA examination report must be presumed.  The 
Court affirmed the remaining claims on appeal from the April 
1997 Board decision.

The claims for entitlement to service connection for slurred 
speech and disorientation; numbness of the arms, legs, and 
toes other than of the left arm and left calf; and residuals 
of multiple trauma to include left knee, hips, legs, and neck 
are discussed in the REMAND section below which follows the 
ORDER in this case.


FINDINGS OF FACT

1.  By decision entered in January 1977 the RO denied a claim 
for service connection for a nervous disorder.  The veteran 
was notified of that determination but did not initiate an 
appeal within one year.

2.  Evidence received since the time of the January 1977 
decision is so significant by itself or in connection with 
evidence previously assembled that it must be considered in 
order to fairly decide the merits of the veteran's claim for 
service connection for a psychiatric disorder other than 
PTSD.

3.  Service medical records reveal that the veteran 
manifested symptoms of anxiety in September 1974.

4.  Current medical evidence shows that the veteran has an 
anxiety disorder.

5.  A December 1988 VA examination report diagnosed chronic, 
mild generalized anxiety disorder in relation to the history 
provided by the veteran.

6.  By decision entered in October 1977 the RO denied a claim 
to reopen a claim for service connection for residuals of a 
concussion.  The veteran was notified of that determination 
but did not initiate an appeal within one year.

7.  Evidence received since the time of the October 1977 
decision is so significant by itself or in connection with 
evidence previously assembled that it must be considered in 
order to fairly decide the merits of the veteran's claim for 
service connection for a psychiatric disorder other than 
PTSD.

8.  Service medical records reveal that the veteran sustained 
a cerebral concussion after being involved in a minor 
aircraft accident in March 1974.

9.  A December 1988 VA examination report indicated that the 
veteran may have memory loss as a result of the cerebral 
concussion.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder other than PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.156, 20.1103 (1999).

2.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder other than PTSD is well grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  New and material evidence has been received sufficient to 
reopen the claim of entitlement to service connection for 
residuals of a concussion.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156, 20.1103 (1999).

4.  The veteran's claim of entitlement to service connection 
for residuals of a concussion is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  In addition, certain chronic diseases, 
including psychoses, may be presumed to have been incurred 
during service if they first become manifest to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309(a) (1999).

Psychiatric disorder other than PTSD

By decision entered in January 1977 the RO disallowed service 
connection for a nervous condition.  The evidence available 
at the time of that decision included the service medical 
records and a May 1975 VA examination report which diagnosed 
a mild, untreated, anxiety reaction.  The veteran was 
notified of that decision and of his appellate rights, but he 
did not initiate an appeal within one year.  That decision is 
final.

The current claim of service connection for a psychiatric 
disorder other than PTSD may be considered on the merits only 
if new and material evidence has been received since the time 
of the last final disallowance.  38 U.S.C.A. §§ 5108, 7104, 
7105 (West 1991 & Supp. 2000); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a) (1999); Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1999); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Additional evidence has been received since the time of the 
RO's January 1977 denial.  This evidence includes VA 
examination reports and statements from the veteran and his 
representative.  In particular, the additional evidence 
includes a December 1988 VA examination report which related 
the diagnosed chronic, mild, generalized anxiety disorder to 
service.

The Board finds that this additional evidence, considered 
together with the evidence previously assembled, is 
sufficient to warrant reopening of the veteran's claim.  The 
additional evidence is "new" in that it was not previously 
before the RO when the RO adjudicated the veteran's claim in 
January 1977.  The "new" evidence, specifically, the 
December 1988 examination report, is also "material," 
inasmuch as it provides a diagnosis of an anxiety disorder 
and indicates that the veteran's period of service can be 
linked to his current psychiatric problems.  New and material 
evidence having been submitted, the veteran is entitled to 
have his claim considered de novo.

A veteran who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-68 (Fed. Cir. 1997).  

As an initial matter, the Board would point out that the RO 
has not had the opportunity to consider whether the veteran's 
claims for a psychiatric disorder other than PTSD and 
residuals of a concussion are well-grounded.  Thus, the Board 
must consider whether the Board's consideration of well-
groundedness in the first instance would be prejudicial to 
the claimant.  See Winters v. Gober, No. 99-7108 (Fed. Cir. 
July 26, 2000); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  However, in light of the Board's favorable 
determination here, that those claims are well-grounded, the 
Board deems that the veteran is not prejudiced by the Board's 
consideration of well-groundedness.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, supra, at 1468; Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  Where the determinative 
issue involves medical causation or etiology, or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Epps, at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage, supra, at 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, at 496.  Moreover, a 
condition "noted during service" does not require any type 
of special or written documentation, such as being recorded 
in an examination report, either contemporaneous to service 
or otherwise, for purposes of showing that the condition was 
observed during service or during the presumption period.  
Id. at 496-97.  However, medical evidence of noting is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one as to which a lay person's 
observation is competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In this regard, the Board notes that the veteran's claim is 
well grounded.  He has a current diagnosis of an anxiety 
disorder, the service medical records show that he manifested 
symptoms of anxiety in service, and the record contains 
medical evidence which links the current diagnosis of an 
anxiety disorder to service.  See 38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Accordingly, the Board finds that the claim for a psychiatric 
disorder other than PTSD is well grounded.

Residuals of a concussion

By decision entered in July 1975 the RO disallowed service 
connection for residuals of a cerebral concussion.  The 
evidence available at the time of that decision included the 
service medical records and a May 1975 VA examination report 
which noted an in-service plane crash resulting in a 
concussion with persistent reported residuals.  The veteran 
was notified of that decision and of his appellate rights, 
but he did not initiate an appeal within one year.  That 
decision is final.  

By decision entered in October 1977 the RO disallowed a claim 
to reopen a claim for service connection for residuals of a 
concussion, noting that no new evidence pertinent to that 
claim had been developed.  The veteran was notified of that 
decision and of his appellate rights, but he did not initiate 
an appeal within one year.  That decision is final.

Additional evidence has been received since the time of the 
RO's October 1977 denial.  This evidence includes VA 
examination reports and statements from the veteran and his 
representative.  In particular, the additional evidence 
includes a December 1988 VA examination report which related 
possible memory loss to the cerebral concussion in service.

The Board finds that this additional evidence, considered 
together with the evidence previously assembled, is 
sufficient to warrant reopening of the veteran's claim.  The 
additional evidence is "new" in that it was not previously 
before the RO when the RO adjudicated the veteran's claim in 
October 1977.  The "new" evidence, specifically, the 
December 1988 examination report, is also "material," 
inasmuch as it indicates that it is possible that the veteran 
has memory loss problems due to his concussion in service.  
New and material evidence having been submitted, the veteran 
is entitled to have his claim considered de novo.

Further, the Board finds that the veteran's claim is well 
grounded.  He has a current diagnosis of possible memory 
loss, the service medical records show that he sustained a 
cerebral concussion in service, and the record contains 
medical evidence which links the memory loss to the 
concussion in service.  See 38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Accordingly, the Board finds that the claim for service 
connection for residuals of a concussion is well grounded.

ORDER

New and material evidence sufficient to reopen a claim for 
entitlement to service connection for a psychiatric disorder 
other than PTSD having been submitted, the claim is reopened.  
The claim for entitlement to service connection for a 
psychiatric disorder other than PTSD is well grounded.  To 
this extent, the appeal is granted.

New and material evidence sufficient to reopen a claim for 
entitlement to service connection for residuals of a 
concussion having been submitted, the claim is reopened.  The 
claim for entitlement to service connection for residuals of 
a concussion is well grounded.  To this extent, the appeal is 
granted.


REMAND

The Court determined in the May 1999 memorandum decision that 
there was sufficient evidence to make well-grounded the 
veteran's claims for service connection for ichthyosis and 
skin cancer.  Likewise, the Board has determined, above, that 
there is sufficient evidence to make well-grounded the claims 
for service connection for a psychiatric disorder other than 
PTSD and residuals of a concussion.  As well grounded claims 
have been presented, VA has a statutory duty under 
38 U.S.C.A. § 5107(a) to assist the veteran in the 
development of facts pertaining to his claims.  38 C.F.R. 
§ 3.159 (1999); Littke v. Derwinski, 1 Vet. App. 90 (1990).

In making this determination as regards the skin disorders, 
the Court noted that "[t]he veteran reported skin problems 
while on active duty in Thailand."  The Court also noted 
that "the report of a 1988 medical examination arguably 
places the skin diseases back to service."  The Court 
directed that the question of direct service connection based 
upon continuity of symptomatology should be adjudicated.  
38 C.F.R. § 3.303(b) (1999).  The Board finds that an opinion 
concerning the origins of the veteran's current skin 
disorders would be helpful.  

In light of the fact that the record shows that the December 
1988 VA examiner recommended further neuropsychological 
testing and in light of the fact that the December 1988 
examiners did not have the opportunity to review the claims 
folder, the Board believes it is important to obtain a 
comprehensive VA examination(s) that explores questions of 
etiology of present symptoms or diagnoses regarding any 
psychiatric disorder and any residuals of a concussion.  The 
examiner(s) should have the opportunity to review the service 
medical records for medical and psychiatric findings and 
treatment and should be afforded the opportunity to review 
the post-service evidence of record. The Board believes that 
a chronological review of the treatment records will assist 
the examiner to obtain a true picture of any psychiatric 
disorder and post-concussion disorder diagnosed.

The veteran is hereby notified that it is his responsibility 
to report for the examination(s) and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 3.655 (1999).

Also, the record reveals that the veteran is in receipt of 
Social Security Administration (SSA) disability benefits.  
Records pertaining to the award of such benefits by the SSA 
have not been associated with the record certified for 
appellate review.  Such records may be of significant 
probative value in determining whether service connection is 
warranted.  The Court held in Lind v. Principi, 3 Vet. App. 
493, 494 (1992), that the VA should attempt to obtain records 
from other federal agencies, including the SSA, when the VA 
has notice of the existence of such records.  See also 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  
Thus, the RO must request complete copies of the SSA records 
utilized in awarding the veteran disability benefits.

As regards the claims for a psychiatric disorder other than 
PTSD and residuals of a concussion, the Board also notes that 
Bernard v. Brown, 4 Vet. App. 384 (1993), provides that to 
avoid prejudice to the veteran by rendering decisions on the 
merits of claims which were denied on the basis of finality, 
it must be shown that he had sufficient notice of the need to 
address those issues in submissions, arguments, and testimony 
on appeal.

In addition, the Board notes that the claims for entitlement 
to service connection for slurred speech and disorientation; 
numbness of the arms, legs, and toes other than of the left 
arm and left calf; and residuals of multiple trauma to 
include left knee, hips, legs, and neck were denied in a 
February 1999 rating decision.  The veteran filed a Notice of 
Disagreement (NOD) with respect to these issues on March 3, 
1999.  Thus, these claims must also be remanded in order for 
the issuance of a Statement of the Case (SOC) by the RO.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

In this regard, the Board notes that a claim to reopen a 
claim for service connection for a nervous condition, claimed 
as post-injury hysteria, was also denied in the February 1999 
rating decision and was also disputed in the March 1999 NOD.  
However, a claim for a psychiatric disorder other than PTSD 
is currently on appeal and is addressed in this Remand.

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
provide information regarding any 
evidence pertinent to his (1) ichthyosis; 
(2) skin cancer; (3) a psychiatric 
disorder other than PTSD; and (4) 
residuals of a concussion claims that has 
not already been made part of the record, 
and should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1999). Any 
such records should then be associated 
with the VA claims folder.

2.  The RO should obtain copies of all 
administrative and medical records 
compiled and/or utilized by the Social 
Security Administration in connection 
with an award of disability benefits to 
the veteran.  The RO should proceed with 
all reasonable follow-up referrals that 
may be indicated by the inquiry.  All 
attempts to obtain records which are 
ultimately not obtained should be 
documented.

3.  The veteran should be afforded an 
appropriate VA examination in order to 
determine the nature and etiology of any 
skin disorder(s).  The claims folder must 
be made available to the examiner to 
review in conjunction with the 
examination.  First, the examiner should 
identify any skin disorder present.  
Second, as regards each diagnosed skin 
disorder, the examiner should render an 
opinion as to whether it is at least as 
likely as not that the skin disorder was 
incurred in service or is attributable to 
herbicide exposure in service.  Third, as 
regards each diagnosed skin disorder, the 
examiner should provide an opinion as to 
whether the evidence of record reveals 
continuity of symptomatology since 
discharge from service.  All special 
studies deemed necessary should be 
accomplished.  The examination report 
should set forth in a clear, 
comprehensive, and legible manner all 
pertinent findings and should include 
complete rationale for the opinions 
expressed.

4.  The veteran should be afforded an 
appropriate VA examination in order to 
determine the nature and etiology of any 
psychiatric disorder(s) other than PTSD.  
The claims folder must be made available 
to the examiner to review in conjunction 
with the examination.  All special 
studies deemed necessary should be 
accomplished.  First, the examiner should 
identify any psychiatric disorder 
present.  Second, as regards each 
diagnosed psychiatric disorder, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the psychiatric disorder was 
incurred in service.  Third, as regards 
each diagnosed psychiatric disorder, the 
examiner should provide an opinion as to 
whether the evidence of record reveals 
continuity of symptomatology since 
discharge from service.  The examination 
report should set forth in a clear, 
comprehensive, and legible manner all 
pertinent findings and should include 
complete rationale for the opinions 
expressed.

5.  The veteran should be afforded an 
appropriate VA examination in order to 
determine the nature and etiology of any 
residuals of a concussion, to include 
memory loss.  The claims folder must be 
made available to the examiner to review 
in conjunction with the examination.  All 
special studies deemed necessary should 
be accomplished, including 
neuropsychological testing recommended by 
the December 1988 examiner:  the 
Halstead/Ratan and an MMPI (Minnesota 
Multiphasic Personality Inventory).  
First, the examiner should identify any 
concussion residuals present.  Second, as 
regards each diagnosed residual of a 
concussion, the examiner should render an 
opinion as to whether it is at least as 
likely as not that the disorder was 
attributable to the concussion in 
service.  Third, as regards each 
diagnosed post-concussion residual, the 
examiner should provide an opinion as to 
whether the evidence of record reveals 
continuity of symptomatology since 
discharge from service.  The examination 
report should set forth in a clear, 
comprehensive, and legible manner all 
pertinent findings and should include 
complete rationale for the opinions 
expressed.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examinations do not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

7.  Once the above-requested development 
has been completed, the RO should 
readjudicate on the merits the claims for 
service connection for (1) ichthyosis; 
(2) skin cancer; (3) a psychiatric 
disorder other than PTSD; and (4) 
residuals of a concussion.  Specifically, 
the RO should consider 38 C.F.R. 
§ 3.303(b).  If any decision remains 
adverse to the veteran, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration if 
otherwise in order.

8.  The RO should issue a SOC in 
accordance with 38 C.F.R. § 19.29, which 
addresses the veteran's claims for 
service connection for slurred speech and 
disorientation; numbness of the arms, 
legs, and toes other than of the left arm 
and left calf; and residuals of multiple 
trauma to include left knee, hips, legs, 
and neck.  These matters should be 
certified to the Board for appellate 
review if, and only if, a timely 
substantive appeal is received.

The purpose of this REMAND is to develop evidence and ensure 
compliance with due process requirements.  No action is 
required of the veteran until he receives further notice.  
The Board intimates no opinion, favorable or unfavorable, as 
to the final outcome of these claims.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 


